Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Davis  on August 19, 2022.

The application has been amended as follows: 

Claims 1-20 are cancelled and claims 21-29 are added.

21. A method of preparing a stable dietary supplement composition comprising combining Co-Q10 (Coenzyme-Q10), an antioxidant, and polysorbate to form a first mixture; combining vitamin D3 and krill oil to form a second mixture; combining the first and second mixture to form a third mixture; and encapsulating the third mixture, wherein the amount of Co-Q10 is an amount of about 5% to about 40% based on the total weight of the composition, the activity level of vitamin D3 is about 25 IU to about 800 IU, the amount of krill oil is about 20% to about 90% based on the total weight of the composition, and wherein the composition is stable for at least four weeks at 40°C and 75% relative humidity.  

22. The method of claim 21, wherein the second mixture further comprises at least one ingredient selected from the group consisting of an emulsifier, a vitamin, a flavoring agent, a coloring agent, and a sweetener.

23. The method of claim 22, wherein the second mixture further comprises ethyl vanillin.

24. The method of claim 21, wherein the antioxidant is ascorbic acid.

25. The method of claim 21, wherein the stable dietary supplement composition is stable for at least 8 weeks at 40°C and 75% relative humidity.  

26. The method of claim 21, further comprising converting at least a portion of Co-Q10 to Co-QH by the antioxidant.

27. The method of claim 21, wherein the stable dietary supplement composition is in a form selected from the group consisting of a capsule, a tablet, a softgel, a powder, a chewable tablet, a sublingual tablet, and a sublingual drop.

28. The method of claim 21, wherein the stable dietary supplement composition is stable for at least 12 weeks at 40°C and 75% relative humidity.  

29. The method of claim 21, wherein the step of combining the Co-Q10, the antioxidant, and the polysorbate to form the first mixture comprises adding water to form the first mixture.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632


/BLAINE LANKFORD/Primary Examiner, Art Unit 1657